Citation Nr: 0633670	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-32 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 2001 
to April 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office in Nashville, Tennessee.  
Specifically, in an April 2003 decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for a bilateral knee disability.  Later in the same month, 
the veteran's claims folder was transferred to the RO in 
Louisville, Kentucky due to the location of his residence.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran asserts that he injured his knees during his 
active military duty and that, as a result, he has a 
bilateral knee disability.  Pertinent symptomatology includes 
pain, swelling, stiffness, and limitation of motion in the 
veteran's knees as well as an inability to stand for 
prolonged periods of time.  

The Board acknowledges that both the service, as well as the 
post-service, medical records reflect bilateral knee 
symptomatology.  Specifically, at the enlistment examination 
conducted in November 2000, the veteran reported that he had 
sustained a laceration to his right knee in 1989 and that the 
injury had required 30 sutures.  The physical examination 
completed for enlistment purposes in November 2000 
demonstrated the presence of a 6-inch scar on the veteran's 
right knee.  The joint was otherwise normal.  The examiner 
concluded that the laceration to the veteran's right knee was 
healing well.  

In November 2001, the veteran sought treatment for complaints 
of bilateral knee pain for the past week.  He reported having 
injured his knees during a "firemans carry."  He denied any 
history of trauma or tendonitis.  A physical examination 
demonstrated point tenderness but no swelling, popping, 
cracking, or pain.  The examiner assessed patellar tendonitis 
and prescribed Motrin and ice as needed.  

One month later in December 2001, the veteran described 
continued intermittent bilateral knee pain for the past 
month.  In addition, he reported that his left knee "give[s] 
out" upon running, walking, or standing.  The examiner 
assessed bilateral patellar tendonitis.  

At the separation examination conducted in March 2003, the 
veteran reported having continued intermittent pain, 
swelling, instability of his knees.  The physical evaluation 
completed at that time demonstrated that the veteran's lower 
extremities were normal.  

A post-service VA outpatient treatment record dated in June 
2004 indicates that the veteran's medical history includes 
knee pain.  A physical examination conducted at that time 
showed no loss of sensation or strength in the veteran's 
extremities.  The attending physician assessed knee pain and 
prescribed Naproxen on an as needed basis.  X-rays taken of 
the veteran's knees later that day were normal.  

A subsequent VA medical report dated in October 2004 also 
indicates that the veteran's medical history includes knee 
pain.  A physical examination completed at the October 2004 
outpatient treatment session confirmed no loss of sensation 
or strength in the veteran's extremities.  The attending 
physician (who was the same doctor who had examined the 
veteran in June 2004) continued to assess knee pain.  

A complete and thorough review of the claims folder indicates 
that the veteran has not been accorded a VA examination of 
his knees.  In a statement dated in March 2005, the veteran's 
representative requested that the veteran be accorded a VA 
examination of his knees.  In light of the in-service, and 
post-service, evidence of bilateral knee symptomatology, the 
Board agrees that the veteran should be accorded a pertinent 
VA examination.  See 38 U.S.C.A. § 5103A(d) (West 2002) & 
38 C.F.R. § 3.159(c)(4) (2006).  The purpose of the VA 
examination is to determine the nature, extent, and etiology 
of any bilateral knee disorder that the veteran may have.  By 
this remand, the veteran is informed of his responsibility to 
provide pertinent evidence in his possession.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (in which the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA's duty to assist is not a one-way street and 
that, if a veteran wishes help, he/she cannot passively wait 
for it in those circumstances where his/her own actions are 
essential in obtaining the putative evidence).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The AMC should determine whether there 
are any outstanding service medical 
records.  Any additional service medical 
records which are available should be 
associated with the veteran's claims file.  

2.  The AMC should also obtain records of 
knee treatment that the veteran has 
received at the VA Medical Center in 
Louisville, Kentucky since December 2004.  
Copies of all available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

3.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine the 
nature, extent, and etiology of any right 
or left knee disability found to be 
present.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated tests 
should be conducted.  All pertinent knee 
pathology found on examination, should be 
noted in the report of the evaluation.  
Further, the examiner should express an 
opinion as to whether there is a 
50 percent probability or greater that any 
diagnosed right or left knee disability 
found on examination is in any way related 
to the in-service episodes of treatment 
for bilateral patellar tendonitis in 
November and December 2001 and complaints 
of intermittent pain, swelling, 
instability of the knees at the March 2003 
separation examination.  A complete 
rationale should be provided for all 
opinions expressed.  

4.  The AMC should then re-adjudicate the 
issue of entitlement to service connection 
for a bilateral knee disability.  If the 
decision remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEVEN REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


